Citation Nr: 1220639	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  09-47 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel





INTRODUCTION

The Veteran served on active duty in the Navy from March 1976 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) from rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he was exposed to loud noises on a Navy ship.  Specifically, he maintains that he was a cook, but was assigned to a 5-inch gun mount as a loader.  A copy of the Veteran's DD 214 is not in the claims file.

A February 1976 enlistment examination included an audiogram with the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
15
10
15
5
15

A March 1980 discharge examination included an audiogram with the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25/30
25
15
5
LEFT
20
15
25
20
15

The Veteran received a normal clinical evaluation of his ears during the February 1976 and March 1980 examinations.

In July 2008, the Veteran underwent a VA audiological examination.  He stated that he served as a cook in the Navy and that his battle station was as a loader on a 5-inch gun.  He denied any recreational noise exposure.  After the military, he worked as a cook and in construction.  The report indicates that the Veteran gave an onset date for hearing loss as "about 5 years, gradual and progressive" and that he gave an onset date for tinnitus as "about 10 years ago."

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
20
LEFT
15
15
25
20
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 90 percent in the left ear.  The VA examiner diagnosed right ear hearing within normal limits for all tones, and a very mild high frequency loss in the left ear.  Speech recognition was excellent in the right ear and good in the left.  The examiner noted that the Veteran's responses showed some inconsistencies, but concluded that the results were "fairly reliable."  The examiner reviewed the enlistment and discharge examinations and commented on the hearing shift shown on discharge.  However, the examiner noted that the frequencies where the downward shift took place at the service exit physical examination have better thresholds on current examination that at discharge in 1980.  Thus, the examiner determined that either the discharge audiogram was "not a quality test" or that the Veteran had a temporary ear condition that "slightly [a]ffected his hearing" upon discharge.  The examiner also considered the Veteran's post-service noise exposure and the reported onset dates of hearing loss and tinnitus.  The examiner opined that it is "not likely" the Veteran's mild hearing loss and tinnitus are related to service.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

During the current appeal, the Veteran has essentially contended that the July 2008 VA examination is inadequate because the audiologist relied on incorrect onset dates for both the hearing loss and the tinnitus.  Specifically, the Veteran claims that he told the examiner that "my hearing loss and tinnitus had gotten worse in the last 5 to 10 years [and] about 10 years ago the tinnitus had gotten almost unbearable."  See April 2009 Notice of Disagreement.  However, upon further review of the claims folder, the Board notes that, in a correspondence dated in May 2008, the Veteran wrote that he has had "difficulty hearing and . . . [having] noise in . . . [his] ears ever since . . . [he served] in the US Navy."  

Significantly, contrary to the July 2008 VA examiner's explanation, not all of the frequencies where there was a downward shift in hearing acuity on service discharge were improved by the July 2008 VA examination.  Further, the July 2008 VA examiner did not consider the Veteran's reports of continuity of symptomatology.  Because it appears that the VA examiner based his opinion on an inaccurate factual premise, on remand another opinion is required to determine the etiology of any current hearing loss and tinnitus that the Veteran may have.

Finally, as previously noted herein, a copy of the Veteran's DD 214 is not of record.  In fact, there are no personnel records contained in the claims file.  These records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's service personnel records, to include his DD 214, from the National Personnel Records Center (NPRC) and other appropriate records depositories.  Associate any such available documents with the Veteran's claims folder.

2. Then, schedule the Veteran for a VA audiological examination to determine the nature, extent, and etiology of any hearing loss and tinnitus that he may have.  The claims file must be made available to the examiner for review in conjunction with the examination, and a notation to the effect that this review has taken place should be made in the evaluation report.  

An audiogram should be completed, and the results of such testing should be included in the examination report.  The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is at least as likely as not, i.e., 50 percent probability or greater, that any hearing loss disability as defined by 38 C.F.R. § 3.385-as well as any tinnitus that the Veteran may have-had its(their) clinical onset during service or is(are) otherwise related to service.  In answering this question, the examiner should address the downward shift in the Veteran's hearing acuity (as shown on the service enlistment and discharge examinations) as well as the Veteran's competent reports of hearing difficulty and "noise" in his ears since service.  

All opinions expressed must be supported by complete rationale.  If the examiner cannot render the requested opinion without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

3. Thereafter, readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

